365 S.W.3d 654 (2012)
Phillip M. WARREN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73629.
Missouri Court of Appeals, Western District.
May 9, 2012.
Rehearing Denied May 29, 2012.
Mark A. Grothoff, Columbia, MO, for appellant.
Shaun J. Mackelprang and Mary H. Moore, Jefferson City, MO, for respondent.
Before Division Three: THOMAS H. NEWTON, Presiding Judge, JAMES M. SMART, JR., Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Phillip Warren appeals the circuit court's judgment denying his motion for post-conviction relief, following an evidentiary hearing. After a jury trial, Warren was convicted in Boone County Circuit Court of sale of a controlled substance near a school, Section 195.214 (RSMo 2000).
Because the findings and the conclusions of the motion court, which denied Warren's post-conviction relief motion, are not erroneous, we affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.